Citation Nr: 1223355	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-34 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Eligibility for nonservice-connected death pension benefits. 


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had active service in the Philippine Guerrillas from May 1945 to December 1945.  The Veteran died in July 1969.  The appellant was married to the Veteran at the time of his death. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The claims were previously remanded by the Board in March 2010 in order to schedule appellant for a Board hearing.  The RO informed appellant that her requested hearing had been scheduled for April 2012.  See February 2012 letter.  Appellant, however, failed to report for the scheduled hearing.  As the record does not indicate appellant has requested that the hearing be rescheduled, the Board deems the request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as nephritis.  

2.  Nephritis was not present in service and is not shown to be etiologically related to service. 

3.  The service department records show that the Veteran served as a recognized guerrilla from May 1945 to December 1945.  




CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 

2.  The legal criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the Veteran's death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2011).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2011). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2011). 

The appellant has not presented any specific arguments in support of her claim that she is entitled to service connection for the cause of the Veteran's death, though she states that her late husband died of many diseases in which case the incurrence was from his military service.  See statements in support of claim received March 2006 and May 2006; VA Form 21-534 received June 2006.

The Veteran died in July 1969 at the age of 50, more than two decades after his discharge from service.  As indicated in the death certificate, the cause of death was nephritis.  

The evidence of record does not support the claim for service connection for the cause of the Veteran's death.  The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, nephritis, or any problems with kidney functioning.  See e.g., September 1945 physical examination.  In addition, the Veteran denied having any wounds or illnesses incurred during his period of active service.  See February 1947 Affidavit for Philippine Army Personnel.  

There is no post-service medical evidence of record.  The Board acknowledges that appellant has submitted several VA Forms 21-4142 on which she identifies treatment the Veteran received at Posadas Hospital and from Dr. B.S. located in San Carlos City, Pangasinan.  Appellant also indicated, however, that Dr. B.S. was deceased and the hospital where the Veteran was confined had been demolished a long time ago.  See e.g. VA Form 21-4142 dated October 2006.  In addition to the foregoing, there is no competent evidence establishing an etiological relationship between nephritis and active service.  

For these reasons, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

Entitlement to nonservice-connected death pension

The law authorizes the payment of nonservice-connected disability pension to a Veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521. 

In addition, the Secretary of Veterans Affairs shall pay pension for nonservice-connected death to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541. 

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6. 

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b). The "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945 and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d). 

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces, Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996). 

The Veteran has been determined by the appropriate service department to have served with a recognized guerrilla unit from May 1945 to December 1945, with no other documented service.  The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

There is no legal basis on which appellant's claim can be granted.  The Veteran's recognized service falls into a service category which expressly has been deemed not to be active military service for the purpose of receiving VA nonservice-connected pension benefits.  Thus, appellant is not entitled to VA death pension benefits because such an award must be predicated upon the Veteran's eligibility, which is lacking.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this involving the claim for nonservice-connected death pension, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

In regards to appellant's claim for service connection for the cause of the Veteran's death, notice was initially provided to her in a March 2006 letter.  Additional notice was subsequently provided in letters dated August 2006 and March 2008.  The claim was readjudicated in a June 2008 rating decision and October 2008 statement of the case (SOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  The Board acknowledges that appellant was not provided notice of the appropriate disability rating and effective date of any grant of service connection.  There is no prejudice in proceeding with the issuance of a final decision, however, as her claim is being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service treatment records have been associated with the claims folder.  The Board again notes that appellant indicated that the doctor identified in her VA Forms 21-4142 was deceased and that the private facility (Posadas Hospital, San Carlos City, Pangasinan) had long ago been demolished.  The Board also acknowledges that a medical opinion has not been obtained in relation to appellant's claim for service connection for the cause of the Veteran's death, but finds that no opinion is needed in the absence of any specific arguments in support of the claim.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.



ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to non-service-connected death pension is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


